Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-29 are pending in this application.
Election/Restrictions
Applicant’s election with traverse of Group I drawn to compounds of formula (1) according to Table 1 (Compounds I-VI) wherein A = phenyl and a single disclosed species of Compound (I) of Table 1 (see below) in the reply filed on 02/21/2021 is acknowledged.

  
    PNG
    media_image1.png
    92
    145
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    88
    387
    media_image2.png
    Greyscale

The examiner search the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected Group I and stopped when a prior art was found.  
The traversal is on the ground(s) that the “Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making assertion of a lack of unity”.  Applicants have also cited 37 C.F.R. 1.475(a) and strongly argue that there is unity of invention between Group I –VII. The examiner disagrees with applicants’ arguments.  The special technical feature of Groups I-VII are different one from the other.  See the remarks made in the Restriction Requirement.  If the elected 
Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the examination of the elected claims.  Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. Applicants have to amend the claims according to Group I.   
  
    PNG
    media_image3.png
    94
    146
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    293
    357
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    455
    629
    media_image5.png
    Greyscale

Note that claims 1-6 read on the elected species and also embrace Group I. Claims 7-11 as being drawn to non-elected invention.  The examiner inadvertently placed claims 7-11 with Group I in the Restriction Requirement, but said claims don’t embrace Group I. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanley et al. Journal of the American Chemical Society (2011), 133(39), 15661-15673.  Cited reference discloses a prior art compound that is the same as applicants (see compound of Entry 2 at page 5 of in the Restriction Requirement). The prior art compound is the same as applicants when R1 = CF3; R2 = H and NAr2 = NPh2.

    PNG
    media_image6.png
    72
    124
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    44
    282
    media_image7.png
    Greyscale

       
    PNG
    media_image8.png
    34
    254
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    301
    690
    media_image9.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a.  Claim 1 and claims dependent thereon are rejected because the term “substituent” is indefinite.  In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituent” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.

b.  In claim 1, the phrase “R1 represents an electron-withdrawng group” is indefinite.  What is covered and what is not?  How can one tell if a substituent is not embraced by the claim? Since applicants elected Group I, applicants have to recite specific electron withdrawing substituents according to the elected invention of Group I.

	c.  In claim 1 or elsewhere in the claims, the phrase “comprise” is an open-ended language.  What is covered and what is not?  It is recommended that applicants recite 

Information Disclosure Statement
8.	.	Applicant’s Information Disclosure Statement, filed on 08/28/2019 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 5, 2021